Citation Nr: 0111649	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  94-34 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Derek Dalmer, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to February 
1972.  His original report of separation and his personnel 
records show he served in Vietnam from January 1971 to 
January 1972.  (A revised report of separation issued when 
his discharge was upgraded shows his Vietnam service as 
extending from June 1971 to January 1972, but reflects that 
he had 1 year of service in Vietnam.  The June arrival entry 
appears to be a clerical error.)  Initially, he was separated 
Under Honorable conditions by reason of drug abuse (SPN 384), 
with 25 days of time lost.  The subsequent discharge upgrade 
pursuant to a court order changed the character his discharge 
to Honorable, but recorded "unfitness drug abuse" as the 
reason for discharge and affirmed the 25 days of time lost.  
His personnel records reflect that he received no awards or 
decorations indicative of combat service, that his listed 
military occupational specialty was stock control and 
accounting specialist, and that he served in Vietnam with the 
228th  Supply and Service Company. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the benefit sought on 
appeal.   

The VA now has new obligations with respect to notice and the 
duty to assist the veteran in the development of facts 
pertinent to his claim for service connection for PTSD.  
Effective November 20, 2000, a new law was promulgated.  The 
Veterans' Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) which, in effect, expands the 
law relating to the duty to assist, and the need for notice 
to the veteran concerning searching for and obtaining 
records, substantiating claims, and completing an application 
for compensation benefits.  The law also eliminated, in 
essence, the need to establish that a claim was well 
grounded.  The law applies to all claims pending on the date 
of enactment.  Pursuant to the VCAA, there is now an expanded 
duty to assist the veteran.



REMAND

The veteran asserts that he is entitled to service connection 
for post-traumatic stress disorder.  His claim for that 
benefit was denied by the RO in September 1992, on the basis 
that a post-traumatic stress disorder diagnosis had not been 
made on the basis of a verified stressor.

Service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence verifying 
that the claimed in-service stressor(s) actually occurred, 
and medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (1999); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1999); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

In this case, the veteran has been diagnosed as having post-
traumatic stress disorder, major depressive episode and 
polysubstance dependence.  The diagnosis of PTSD has been 
repeated during various VA examinations, including most 
recently during a July 1998 VA examination, but the stressors 
noted and described during the various examinations have 
varied considerably.  

As noted above, service personnel records show that the 
veteran served in Vietnam from January 1971 through January 
1972.  The veteran received no combat-related citations, such 
as the Purple Heart or the Combat Infantryman Badge.  His 
service medical records do not show any complaints, symptoms 
or treatment during service for any combat-related injuries 
or psychic trauma.  At his separation examination it was 
noted that he had weight loss and insomnia associated with 
drug use.  A hospital record of January 1972 shows that he 
was hospitalized at a Drug Abuser Holding Center in Vietnam 
due to improper use of heroin.  That record shows his 
occupation was computer operator and states that he had 
smoked two caps of heroin per day for 6 months.  

In his November 1991 application for benefits, the veteran 
related that in 1971 there was a mortar attack in Can-Tho 
Province, which tore up the veteran's unit's living quarters, 
and a couple of people were killed.  In a June 1992 
statement, he reported that his base used to get mortar 
rounds fired into it very often; and that, although he was 
not there at the time, one hit a barracks near where he slept 
and injured two soldiers.  The veteran was also in constant 
fear because his quarters were near a large ammunition 
storage dump.  He reported that there was constant 
bombardment of areas near his position, making it unbearable 
and difficult to sleep.  During a May 1995 VA examination, 
the veteran related that during service in Vietnam in 1971 
and 1972, near Canto [Can-Tho?] and Ben Tuie, he saw no 
direct combat but there were "sappers" in the area and he 
was guarding an ammunition dump, which was very stressful.  

In a November 1995 correspondence, the director of the 
Environmental Support Group (ESG) of the Department of the 
Army, verified that the base area location of the veteran's 
assigned unit was subjected to an enemy standoff attack on 
April 27 and May 1, 1971.  No names or units were mentioned 
and there is no indication in this report of any damage to 
living quarters or of any casualties.  In summary, that 
correspondence and associated attached research documents do 
not confirm that the veteran, in fact, engaged in combat with 
the enemy.  It only verified that the base area location of 
the veteran's assigned unit was subjected to an enemy 
standoff attack during a period in which the veteran was 
serving in Vietnam.  

Other stressors reported by the veteran included witnessing 
riots by civilians; and being attacked and shot at by non-
military Vietnamese intent on robbery.  The veteran claims to 
have participated in a firefight against the attackers, a 
number of whom were killed.  The veteran also reported 
witnessing an incident when a member of his unit took the 
veteran's weapon and used it to kill another member of the 
unit.  However, none of these stressors have been 
substantiated by the ESG report, or otherwise verified by the 
record.  Specific searches of locations where records 
pertinent to a shooting within a unit, as described by the 
veteran, would have been maintained, have uncovered no 
pertinent records.  

As noted above, the veteran's diagnosis of PTSD must be 
linked by medical evidence to a verifiable in-service 
stressor for service connection to be warranted, .  Medical 
nexus evidence is insufficient, in and of itself, to 
predicate the grant of service connection for PTSD.  See 
Moreau v. Brown, 9 Vet. App. at 396.  

In a July 1998 VA PTSD examination, the veteran related a 
number of stressors, including the firefight with Vietnamese 
intent on robbery, mortar attacks, riots by civilians, and 
his killing of two Viet Cong.  He related, however, that what 
stood out most was the incident in which an American soldier 
broke into his locker and took a weapon, which that soldier 
used to kill another.  In a November 1998 addendum to the 
July 1998 VA PTSD examination, the examiner noted that the 
veteran reported that his major stressor was the 
unsubstantiated incident in which he witnessed the shooting 
of a GI by another in the shower.  As noted however, this 
reported stressor has not been verified.

In this regard, the Board notes again that a diagnosis of 
PTSD must be linked to a verifiable in-service stressor for 
service connection to be warranted.  In correspondence 
received in April 2001, the veteran's representative 
contended that an April 1995 statement from the veteran's 
private treating psychiatrist found a medical nexus between 
the veteran's PTSD and the reported mortar attacks.  However, 
review of that record and others fail to confirm any such 
nexus opinion.  As noted, moreover, most recently the 
examiner from the July 1998 VA PTSD examination noted in his 
later addendum of November 1998, that the veteran's major 
stressor was the unverified incident of a GI killing another 
with the veteran's weapon.  

That examiner, however, did not comment on whether the 
diagnosis of PTSD was related to the veteran's report of 
frequent mortar attacks.  This stressor was verified to the 
extent that the ESG report verified that the base area 
location of the veteran's assigned unit was subjected to an 
enemy standoff attack on April 27 and May 1, 1971.  The Board 
believes that the veteran should be examined to obtain an 
opinion in this regard, as to whether a diagnosis of PTSD is 
related to the only verified stressor noted in the ESG report 
as discussed above.

The RO also should generally take all further appropriate 
action to ensure compliance with the provisions for notice 
and assistance to the claimant of the recently enacted 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Accordingly, this case is REMANDED for the following:

1.  The regional office should make 
arrangements for examinations of the 
veteran by two trained mental health 
professionals experienced with PTSD 
matters.  Each of these examiners should 
review the veteran's various records, 
including the veteran's medical records, 
his accounts of the claimed stressors, 
and the efforts to document such 
stressors. Each examiner should examine 
the veteran separately.  The psychiatric 
examinations should reflect consideration 
of the veteran's record of drug abuse, 
and his social, industrial, and military 
history, as well as reporting the 
clinical findings upon which any and all 
diagnoses are based. The examiners should 
confer and determine the nature of any 
psychiatric disability that is present, 
specifically whether a diagnosis of PTSD 
is supported.  If the diagnosis of PTSD 
is confirmed the linkage of the PTSD to 
the veteran's service and any verified 
stressors in service, should be fully 
discussed.  The examiners are requested 
to specifically comment on whether a 
diagnosis of PTSD is linked to the 
verified stressor involving the enemy 
standoff attacks on April 27 and May 1, 
1971, which are assumed to have involved 
mortar fire.  It is essential that the 
claims folder be made available to the 
examiners for their review prior to and 
during the examinations.

2.  When the above action has been 
completed, the regional office should 
again review the question of entitlement 
to service connection for PTSD consistent 
with all laws, regulations, and U.S. 
Court of Appeal for Veterans Claims 
decisions.

If the denial of the veteran's claim is continued, a 
supplemental statement of the case should be furnished.  No 
action is required of the veteran unless and until he 
receives further notice. The purpose of this REMAND is to 
obtain clarifying data, and to provide due process. The Board 
intimates no opinion, either legal or factual, as to the 
ultimate determination warranted in this case.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office. Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




